

Exhibit 10.1


AIRCASTLE ADVISOR LLC
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on July
13, 2010, effective as of January 1, 2010 (the “Effective Date”), by and between
Aircastle Advisor LLC, a Delaware limited liability company (the “Company”), and
Ron Wainshal (“Executive”).  Where the context permits, references to “the
Company” shall include the Company and any successor of the Company.
 
W I T N E S S E T H:


WHEREAS, the Company and Executive previously entered into an employment
agreement, dated May 2, 2005 (the “Original Agreement”), pursuant to which
Executive serves as the Chief Executive Officer of the Company (the “CEO”); and
 
WHEREAS, the Company and Executive mutually desire to amend and restate the
Original Agreement in its entirety on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
do hereby agree as follows:
 
1.         SERVICES AND DUTIES.  Subject to Section 2 hereof, from and after the
Effective Date, Executive shall, pursuant to the terms of this Agreement,
continue to be employed by the Company as the CEO, and shall report directly to
the Board of Directors (the “Board”) of Aircastle Limited, a Bermuda exempted
company (or any successor thereto) (“Aircastle”).  The principal location of
Executive’s employment with the Company shall be at the Company’s headquarters
in Stamford, Connecticut, although Executive understands and agrees that
Executive may be required to travel from time to time for business
reasons.  During the Term (as defined in Section 2), Executive shall be a
full-time employee of the Company, shall dedicate substantially all of
Executive’s working time to the Company, and shall have no other employment or
other business ventures which are undisclosed to the Company or which conflict
with Executive’s duties under this Agreement.  Executive shall (a) have all
authorities, duties and responsibilities customarily exercised by an individual
serving as chief executive officer of a company the size and nature of the
Company; (b) be assigned no duties or responsibilities that are materially
inconsistent with, or that materially impair his ability to discharge, the
foregoing duties and responsibilities; and (c) have such additional duties and
responsibilities, consistent with the foregoing, as the Board may from time to
time assign to him. Notwithstanding the foregoing, nothing herein shall prohibit
Executive from (i) participating in trade associations or industry organizations
which are related to the business of the Company or engaging in charitable,
civic or political activities, (ii) engaging in personal investment activities
for Executive and Executive’s family that do not give rise to any conflicts of
interest with the
 

 
 

--------------------------------------------------------------------------------

 

Company or its Affiliates, or (iii) with the prior approval of the Chairman of
the Board, accepting directorships unrelated to the Company that do not give
rise to any conflicts of interest with the Company or its Affiliates, in the
case of the foregoing clauses (i), (ii) and (iii), so long as such interests do
not materially interfere, individually or in the aggregate, with the performance
of Executive’s duties hereunder.  The Company acknowledges and approves the
current activities of Executive as set forth on Schedule 1 hereto.
 
2.         TERM.  Executive’s employment under the terms and conditions of this
Agreement shall commence on the Effective Date.  Such employment shall continue
for an initial term of three (3) years following the Effective Date (the
“Initial Term”).  The term of Executive’s employment under this Agreement will
be automatically extended on each January 1 following the expiration of the
Initial Term for an additional one-year term (each, a “Renewal Term”).  The
Initial Term and any Renewal Terms are collectively referred to as the “Term,”
and the Term shall continue as described in the preceding sentence, unless
either the Executive or the Company has given written notice to the other no
less than sixty (60) days prior to the expiration of the Term that the Term
shall not be so extended.  Notwithstanding the above, the Term shall earlier
expire immediately upon the termination of Executive’s employment pursuant to
Section 5 hereof.
 
3.         COMPENSATION.
 
(a)        Base Compensation.  The Company shall pay to Executive a base salary
in the amount of $600,000 per annum in accordance with the regular payroll
practices of the Company (the base salary as in effect from time to time, the
“Base Compensation”).  Payment of the Base Compensation is subject to customary
employee contributions to any benefit programs in which Executive is
enrolled.  The Base Compensation may be increased from time to time at the
Board’s sole discretion, but in no event shall the Base Compensation be reduced
without Executive’s approval.  The Base Compensation is an increase from the
base salary Executive was paid prior to entering into this
Agreement.  Accordingly, on the first payroll date following the date
Executive’s base salary is increased to reflect the Base Compensation, the
Company shall pay to Executive (net of applicable withholdings), in a cash lump
sum, an amount equal to the Base Compensation that Executive would have been
entitled to receive from January 1, 2010, to the date that Executive’s base
salary is so increased.
 
(b)        Annual Cash Bonus.  For each full calendar year during the Term,
Executive shall be eligible to receive a targeted annual cash incentive award
equal to 100% of the then-current Base Compensation (the “Target Annual
Bonus”).  The actual amount of the bonus (each, an “Annual Bonus”) (which may be
less or more than the targeted amount) will be determined based on the
achievement of performance criteria relating to both Executive and the Company,
as determined each year in good faith by the Compensation Committee of the Board
(the “Compensation Committee”), following consultation with Executive.  The
Annual Bonus, if any, shall be paid to Executive by no later than March 15 of
the year following the year to which such Annual Bonus relates, so long as
Executive is actively employed by the Company and has
 

 
2

--------------------------------------------------------------------------------

 

not provided a notice of resignation to the Company or received a notice of
termination from the Company as of the date of payment.
 
(c)        Annual Equity Award.  For each full calendar year during the Term,
Executive shall be eligible to receive a targeted annual equity award equal to
200% of the then-current Base Compensation (each, an “Annual Equity
Award”).  The actual amount of the Annual Equity Award (which may be less or
more than the targeted amount) will be determined based on the achievement of
performance criteria relating to both Executive and the Company, as determined
each year in good faith by the Compensation Committee, following consultation
with Executive.  The Annual Equity Award, if any, shall be granted to Executive
by no later than March 15 of the year following the year to which such Annual
Equity Award relates, so long as Executive is actively employed by the Company
and has not provided a notice of resignation to the Company or received a notice
of termination from the Company as of the date of grant.  The Annual Equity
Award may be in the form of restricted stock, restricted stock units or such
other equity or equity-based awards as may be granted to senior executives under
the Amended and Restated Aircastle Limited 2005 Equity and Incentive Plan (the
“2005 Plan”) or a successor plan, and shall vest in equal, annual tranches on
January 1 of each of the first three calendar years following the date of grant,
generally subject to Executive’s continued employment with the Company as of the
applicable vesting date, and shall otherwise be subject to the terms and
conditions of this Agreement and, to the extent not inconsistent with this
Agreement, the terms and conditions of the 2005 Plan and the definitive award
agreement evidencing the grant of the Annual Equity Award under this Section
3(c).
 
(d)        Withholding.  All taxable compensation payable to Executive pursuant
to this Agreement shall be subject to any applicable withholding taxes and such
other taxes as are required under Federal law or the law of any state or
governmental body to be collected with respect to compensation paid by the
Company to Executive.
 
4.         BENEFITS AND PERQUISITES.
 
(a)        Retirement and Welfare Benefits.  During the Term, Executive shall
continue to be eligible to participate in all fringe benefits and perquisites,
and all health, welfare, life insurance, disability, retirement and other
benefit plans in which Executive was eligible to participate prior to the
Effective Date, and such other benefit plans and arrangements as are made
available to the Company’s senior executives during the Term.  The benefits
described herein shall be subject to the applicable terms of the applicable
plans and shall be governed in all respects in accordance with the terms of such
plans as from time to time in effect.  Nothing in this Section 4, however, shall
require the Company to maintain any benefit plan or provide any type or level of
benefits to its current or former employees, including Executive.
 
(b)        Paid Time Off.  During the Term, Executive shall be entitled to 20
paid vacation days per full calendar year.  To the extent such paid vacation
days are not used during a calendar year, such unused days may be carried over
from year to year, up to a maximum of 20
 

 
3

--------------------------------------------------------------------------------

 

accrued vacation days, and otherwise in accordance with the Company’s vacation
policies as in effect from time to time.
 
(c)        Reimbursement of Expenses.  The Company shall reimburse Executive for
any and all expenses reasonably incurred by Executive during the Term in
performing Executive’s duties hereunder, including travel, meals and
accommodations, upon submission by Executive of vouchers or receipts and in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt.
 
(d)        Reimbursement of Legal Expenses.  The Company shall pay or reimburse
Executive for up to $25,000 of legal fees and expenses reasonably incurred by
Executive in connection with the negotiation and execution of this Agreement,
subject to Executive’s appropriate documentation of such legal expenses.
 
5.         TERMINATION.  The Term and Executive’s employment hereunder may be
terminated (1) by the Company for “Cause” (as defined and determined below),
effective on the date on which a written notice to such effect (a “Cause
Termination Notice”) is delivered to Executive; (2) by the Company at any time
without Cause (which includes pursuant to an election by the Company not to
renew the Term, the written notice (pursuant to Section 2) of which shall be
deemed a notice of termination of Executive’s employment hereunder), effective
sixty (60) days following the date on which a written notice to such effect is
delivered to Executive or, at the election of the Company in its sole
discretion, such earlier date as is reasonably designated by the Company,
provided that the Company shall continue to pay Executive’s Base Compensation
for sixty (60) days following such notice of termination; (3) by Executive for
“Good Reason” (as defined and determined below), effective sixty (60) days
following the date on which a written notice to such effect is delivered to the
Company; or (4) by Executive at any time, effective sixty (60) days following
the date on which a written notice to such effect is delivered to the Company
(or its successors).  Upon any termination of Executive’s employment hereunder,
Executive shall be entitled to receive the following:  (i) any accrued but
unpaid Base Compensation (to be paid as provided in Section 3(a)); (ii)
reimbursement for expenses incurred by Executive prior to the date of
termination in accordance with Section 4(c) hereof; (iii) vested benefits, if
any, to which Executive may be entitled under the Company’s employee benefit
plans as of the date of termination; and (iv) any additional amounts or benefits
due under any applicable plan, program, agreement or arrangement of the Company
or its Affiliates (such plans, programs, agreements and arrangements,
collectively, “Company Arrangements” and the amounts and benefits described in
clauses (i) through (iv) above, collectively, the “Accrued Benefits”).  Accrued
Benefits under this Section 5 shall in all events be paid in accordance with the
Company’s payroll procedures, expense reimbursement procedures or plan terms, as
applicable.
 
(a)        Termination by the Company for Cause or by Executive without Good
Reason.  If Executive’s employment hereunder is terminated during the Term by
the Company
 

 
4

--------------------------------------------------------------------------------

 

for Cause or by Executive without Good Reason, Executive shall not be entitled
to any further compensation or benefits other than the Accrued Benefits.
 
(b)        Termination by the Company without Cause or by Executive With Good
Reason.  If Executive’s employment hereunder is terminated during the Term (I)
by the Company (A) other than for Cause, and other than due to Executive’s death
or “Disability” (as defined below) or (B) as a result of the Company’s
non-renewal of the Term, or (II) by Executive with Good Reason, then Executive
shall be entitled to (1) the Accrued Benefits and (2) upon Executive’s execution
of a general release of claims that is substantially in the form attached hereto
as Exhibit A (the “Release”), and the expiration of the applicable revocation
period with respect to such Release within sixty (60) days following the date of
termination, and provided that Executive does not materially breach the
restrictive covenants set forth in Section 6 hereof or in any other agreement
between Executive and the Company or to which Executive is a party (including,
without limitation, any restricted stock agreement between the Company and
Executive (collectively, “Restrictive Covenants”)) or any other ongoing
obligation to which Executive is subject as of the date of termination:
 
(i)         an amount equal to the sum of (x) the Base Compensation then in
effect and (y) the Target Annual Bonus for the year in which the termination
occurs, to be paid in equal installments in accordance with the regular payroll
practices of the Company over a 12-month period commencing on the first payroll
date following the date of termination, but with the first actual payment to be
made on the 60th day following the date of termination, which payment shall
consist of all amounts otherwise payable to the Executive pursuant to this
subsection (i) between the date of termination and the 60th day following the
date of termination;
 
(ii)        an amount equal to (x) the Target Annual Bonus, multiplied by (y) a
fraction, the numerator of which is the number of calendar days in such year
that Executive was employed hereunder, and the denominator of which is 365 (the
“Pro Rata Bonus”), which amount shall be paid in a cash lump sum on the 60th day
following the date of termination; provided, however, in the event that
Executive becomes a participant in an annual bonus plan adopted by the Company
that is intended to comply with Section 162(m) of the Code (the “Bonus Plan”),
the amount shall instead be equal to the annual bonus that the Executive would
have been entitled to receive pursuant to the terms and conditions of the Bonus
Plan had his employment continued through the applicable payment date,
multiplied by the fraction set forth in clause (y) above, and payable at such
time as bonuses are paid to employees generally pursuant to the Bonus Plan; and
 
(iii)       subject to the applicable terms and conditions of the 2005 Plan and
applicable award agreements (but, in each case, only to the extent not
inconsistent with this Agreement), continued vesting (and payment) of all
outstanding unvested Equity Awards pursuant to their original vesting (and
payment) schedules.
 

 
5

--------------------------------------------------------------------------------

 

(c)        Termination in Connection with a Change in Control.  If Executive’s
employment hereunder is terminated during the Term (I) by the Company (A) other
than for Cause, and other than due to Executive’s death or Disability, or (B) as
a result of the Company’s non-renewal of the Term, or (II) by Executive with
Good Reason, in any case within 120 days prior to, or within one year following,
a “Change in Control” (as such term is defined in the 2005 Plan), provided that
no Change in Control shall be deemed to occur unless the relevant transaction
constitutes a change in control event under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then Executive shall be entitled to (i)
the Accrued Benefits and (ii) upon Executive’s execution of the Release, and the
expiration of the applicable revocation period with respect to such Release
within sixty (60) days following the date of termination, and provided that
Executive does not materially breach the Restrictive Covenants or any other
ongoing obligation to which Executive is subject as of the date of termination:
 
(i)         an amount equal to two times the sum of (a) the Base Compensation
then in effect and (b) the Target Annual Bonus for the year in which the
termination occurs, to be paid in a lump sum on the 60th day following the date
of termination;
 
(ii)        the Pro-Rata Bonus, to be paid in a cash lump sum on the 60th day
following the date of termination; and
 
(iii)       notwithstanding anything to the contrary in the 2005 Plan or any
applicable award agreement, immediate vesting (and payment) of all outstanding
unvested Equity Awards.
 
Notwithstanding the foregoing, in the event that Executive’s termination
pursuant to this Section 5(c) occurs within 120 days prior to a Change in
Control, to extent required to avoid adverse tax consequences under Section 409A
of the Code, Executive shall receive the payments and benefits set forth in
Section 5(c)(i) and (iii), respectively, pursuant to the applicable schedules
set forth in Sections 5(b)(i) and (iii), respectively.
 
(d)        Termination Due to Death or Disability.  If Executive’s employment
hereunder terminates due to death or Disability, then Executive shall be
entitled to (i) the Accrued Benefits and (ii) upon Executive’s (or his estate’s)
execution of the Release, and the expiration of the applicable revocation period
with respect to such Release within sixty (60) days following the date of
termination, and provided that Executive does not materially breach the
Restrictive Covenants or any other ongoing obligation to which Executive is
subject as of the date of termination, a Pro Rata Bonus, to be paid in a cash
lump sum on the 60th day following the date of termination.
 
(e)        Welfare Benefit Continuation.  In the event that Executive’s
employment hereunder is terminated other than (i) by the Company for Cause or
(ii) by Executive without Good Reason, the Company shall reimburse Executive for
the full amount of the COBRA premiums incurred by Executive during the 12 month
period following the date of such
 

 
6

--------------------------------------------------------------------------------

 

termination, provided that (A) such reimbursement does not result in adverse tax
consequences to the Company under Section 105(h) of the Code or otherwise and
(B) such reimbursement shall immediately cease in the event that Executive
becomes eligible to participate in the health insurance plan of a subsequent
employer or other service recipient.
 
(f)         Definitions.  For purposes of this Agreement:
 
“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended.
 
“Cause” means (i) commission by the Executive of an act of fraud or dishonesty
in connection with his employment, (ii) Executive’s indictment, conviction, or
entering a plea of guilty or nolo contendere for the commission of a felony or a
crime involving material dishonesty, (iii) Executive’s gross negligence or
willful misconduct in connection with Executive’s employment that is materially
detrimental to the Company or any Affiliate, (iv) the continued failure by the
Executive substantially to perform his duties and obligations to the Company or
any Affiliate (other than any such failure resulting from his incapacity due to
physical or mental illness), (v) Executive’s commission of any material breach
of any of the Restrictive Covenants, or (vi) Executive’s material breach of any
reasonable and lawful directive of the Board.  Notwithstanding the foregoing,
“Cause” to terminate Executive’s employment shall not exist unless (a) a written
notice has first been delivered to Executive by the Board (the “Cure Notice”),
which Cure Notice (1) specifically identifies the event(s) the Board believes
constitutes Cause and (2) provides 30 days from the date of such Cure Notice for
Executive to cure such circumstances (the “Cure Period”) and (b) the Executive
has failed to timely cure such circumstances; provided that with respect to
clauses (i) and (ii) of this paragraph, the Board shall not be required to
deliver a Cure Notice and such termination shall be effective immediately upon
the delivery of a Cause Termination Notice.  If (other than in the case of
clauses (i) or (ii)) Executive fails to timely cure such circumstances in
accordance with the foregoing, the Board may send a Cause Termination Notice to
Executive, in which case his employment hereunder shall thereupon be terminated
for Cause.  If any Cure Notice (or in the case of clauses (i) or (ii), Cause
Termination Notice) to Executive shall not have been delivered by the Board
within ninety (90) days following the date the Board becomes aware of the
purported existence of a Cause event, or (other than in the case of clauses (i)
or (ii)) any Cause Termination Notice to Executive shall not have been delivered
by the Board within thirty (30) days following the end of the Cure Period, then
any purported termination of Executive’s employment relating to the applicable
event shall not be a termination for Cause under this Agreement.
 
For purposes of clarification, if the definition of “Cause” set forth above, and
the process associated with it, differs from the definition of cause (or similar
term), and the associated process, in any stock incentive plan or agreement of
the Company or any of its Affiliates, including the Company’s incentive stock
award plan or any other such plan or
 

 
7

--------------------------------------------------------------------------------

 

agreement under which a grant of restricted stock shall be made, the definition
and process set forth above shall control.
 
“Disability” means that Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan, or disability plan, covering
employees of the company or an Affiliate of the Company.
 
“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following events: (i) the failure by the Company to pay
the Executive any portion of Executive’s Base Compensation within ten (10) days
of the date such compensation is due, (ii) the relocation of Executive’s
principal location of employment, to a location outside a twenty (20) mile
radius from Stamford, Connecticut, (iii) any material diminution of Executive’s
duties, responsibilities or authorities hereunder (provided, however, that the
consummation of a transaction whereby Aircastle is no longer publicly held will
not by itself constitute such a diminution), (iv) Aircastle being no longer
primarily engaged in investing in aviation and/or aviation related assets,
including aviation backed debt instruments, (v) prior to the occurrence of a
Change on Control (as defined in the 2005 Plan), Executive’s total cash
compensation attributable to any calendar year, without regard to whether the
bonus in respect of such year is paid prior to the end of such year or at the
beginning of the following year, is less than $500,000, (vi) any breach by the
Company of any of its material obligations to Executive; (vii) any failure of
the Company to obtain the assumption in writing of its obligations under this
Agreement by any successor to all or substantially all of its business or assets
within 30 days after any reconstruction, amalgamation, combination, merger,
consolidation, sale, liquidation, dissolution or similar transaction, unless
such assumption occurs by operation of law, or (viii) during either of the two
calendar years immediately following a Change in Control, Executive’s total cash
compensation attributable to either such calendar year, without regard to
whether the bonus in respect of such year is paid prior to the end of such year
or at the beginning of the following year, is less than
$875,000.  Notwithstanding the foregoing, “Good Reason” to terminate Executive’s
employment shall not exist unless (a) a written notice has first been delivered
to the Board by Executive (the “Good Reason Notice”), which Good Reason Notice
(1) specifically identifies the event(s) Executive believes constitutes Good
Reason and (2) provides 30 days from the date of such Good Reason Notice for the
Board to cure such circumstances (the “Good Reason Period”) and (b) the Board
has failed to timely cure such circumstances.  If the Board fails to timely cure
such circumstances in accordance with the foregoing, Executive may send a notice
to the Board that he is terminating his employment for Good Reason (“Good Reason
Termination Notice”), in which case his employment hereunder shall thereupon be
terminated for Good Reason.  If any Good Reason Notice to the Board shall not
have been
 

 
8

--------------------------------------------------------------------------------

 

delivered by Executive within ninety (90) days following the date Executive
becomes aware of the purported existence of a Good Reason event, or any Good
Reason Termination Notice to the Board shall not have been delivered by
Executive within thirty (30) days following the end of the Good Reason Period,
then any purported termination of Executive’s employment relating to the
applicable event shall not be a termination for Good Reason under this
Agreement.
 
(g)        Resignation as Officer or Director.  Upon a termination of
Executive’s employment hereunder, unless requested otherwise by the Company,
Executive shall resign each position (if any) that Executive then holds as an
officer of Aircastle or the Company or as an officer or director of any of their
Affiliates.
 
(h)        Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code, to the
extent subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, Executive
shall not be considered to have terminated employment with the Company for
purposes of any payments under this Agreement which are subject to Section 409A
of the Code until the Executive has incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code.  Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code.  Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following an Executive’s separation from
service shall instead be paid on the first business day after the date that is
six months following the Executive’s separation from service (or, if earlier,
the Executive’s date of death).  To the extent required to avoid an accelerated
or additional tax under Section 409A of the Code, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in kind benefits provided to
Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year.  The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to any such payment.
 
(i)         No Mitigation.  The Company agrees that, upon termination of
Executive’s employment hereunder, Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company under this Agreement or otherwise.  Further, no payment
or benefit provided for in this Agreement or elsewhere shall be reduced by any
compensation earned by the Executive as the result of employment by another
employer.
 

 
9

--------------------------------------------------------------------------------

 

6.         COVENANTS.  Executive acknowledges that during the period of his
employment with the Company or any Affiliate, he shall have access to the
Company’s “Confidential Information” (as defined below) and will meet and
develop relationships with the Company’s potential and existing suppliers,
financing sources, clients, customers and employees.
 
(a)        Noncompetition.
 
(i)         Executive agrees that during the period of his employment with the
Company, Executive shall not:  (A) directly or indirectly, engage in, manage,
operate, control, supervise, or participate in the management, operation,
control or supervision of any business or entity which competes with (any such
action individually and in the aggregate, to compete with) the Company or any of
its subsidiaries (collectively, the “Aircastle Group”) or serve as an employee,
consultant or in any other capacity for such business or entity; (B) have any
ownership or financial interest, directly, or indirectly, in any competitor
including, without limitation, as an individual, partner, shareholder (other
than as a shareholder of a publicly-owned corporation in which the Executive
owns less than five percent (5%) of the outstanding shares of such corporation),
officer, director, employee, principal, agent or consultant, or (C) serve as a
representative of any business organization; any or all of which, without first
obtaining written approval of the General Counsel of the Company.  Executive
also agrees that as long as he is employed by the Company, he will not undertake
the planning or organization of any business activity competitive with the
Aircastle Group.  In this regard, Executive acknowledges that the Company’s
business, which Executive supports in the performance of his duties and
responsibilities, is worldwide in scope, and that, as a result, having a
restriction on Executive’s employment which is also worldwide in scope, is a
reasonable one.
 
(ii)        Executive agrees that the provisions of Section 6(a)(i) shall
continue to apply for six (6) months following the date of termination of
Executive’s employment hereunder for any reason, but solely as to businesses and
entities that are in the commercial jet aircraft leasing business, or the
business of which constitutes a material part of the Company’s business at the
time of Executive’s termination.
 
(b)        Solicitation of Employees, Etc.  Executive agrees that during the
period of his employment with the Company and for twelve (12) months thereafter,
Executive shall not, directly or indirectly, other than in connection with
carrying out his duties during the period of his employment with the Company,
solicit or induce any of the employees or consultants of the Aircastle Group (or
individuals who served as employees or consultants of the Aircastle Group at any
time during the preceding nine (9) month period):  (i) to terminate their
employment or relationship with the Aircastle Group, and/or (ii) to work for the
Executive or any competitor of the Aircastle Group.
 
(c)        Solicitation of Clients, Etc.  Executive agrees that during the
period of his employment with the Company and for twelve (12) months thereafter,
he will not directly or indirectly, solicit, take away, divert or attempt to
divert, the business or patronage of any clients
 

 
10

--------------------------------------------------------------------------------

 

or customers, of the Company, for the purpose of providing services that
materially compete with the services provided by the Company at the time of
Executive’s termination..  For purposes of this Agreement, “services provided by
the Company” includes not only services which the Company then provides and/or
markets or sells, but also those which it is in the process of researching
and/or developing, at the time of Executive’s termination, and/or as to which,
at the time of Executive’s termination, the Company has a strategic business
plan in place to research, develop and/or market at some time in the
future.  The restrictions on soliciting or providing services to customers of
the Company apply to:  (i) any customer or customer contact of the Company with
whom Executive has had any business relations during his employment (whether
before or after the Effective Date) with the Company; and (ii) any customer or
customer contact who was a customer or customer contact of the Company on the
date of Executive’s termination from the Company or during the twelve-month
period prior to such termination, or who was a prospective customer or customer
contact of the Company with whom the Company had actually met with, or had
written or telephonic communications with, during said period(s).
 
(d)        Disparaging Comments.  Executive agrees not to make critical,
negative or disparaging remarks about the Company or any of its Affiliates,
including, but not limited to, comments about any of its assets, services,
management, business or employment practices, and not to voluntarily aid or
voluntarily assist any person in any way with respect to any third party claims
pursued against the Aircastle Group.  The Aircastle Group agrees to instruct its
“executive officers” (as defined in Rule 3b-7 under the Securities Exchange Act
of 1934, as amended) not to engage in, conduct or make statements or
representations that are critical, negative or disparaging with respect to
Executive, Executive’s business or Executive’s personal reputation.  If called
to provide information to any actual or prospective subsequent employer of
Executive, the Company will only disclose those matters covered in public
filings, and that Executive’s departure was amicable.  Nothing in this Section
6(d) will prevent Executive or the Company from responding fully and accurately
to any question, inquiry or request for information when required by applicable
law or legal process.
 
(e)        Confidentiality.  The Company and the Executive acknowledge that:
 
(i)         The Company’s business is highly competitive;
 
(ii)        The essence of that portion of the Company’s business in which the
Executive will be involved consists, in large degree, of trade secrets,
proprietary or confidential business or financial affairs information,
materials, know-how (whether or not in writing), technology, product
information, personnel information regarding its employees, and intellectual
property belonging to the Company and confidential and proprietary business and
client relationships (all of the foregoing will be referred to collectively as
“Trade Secrets”), which have been developed at great investment of time and
resources by the Aircastle Group so as to engender substantial good will of the
Company, all of which are and will be the exclusive property of the Company,
protected and kept secret by the Company; and
 

 
11

--------------------------------------------------------------------------------

 

(iii)       Without limiting Executive’s obligations under the foregoing, the
Executive agrees that during the period of his employment with the Company and
at all times thereafter, Executive shall keep secret and retain in strictest
confidence and shall not use for his benefit or the benefit of others, except in
connection with the business and affairs of the Company, all confidential
information of and confidential matters (whether available in written,
electronic form or orally) relating to (A) the Aircastle Group’s pricing and
business (including, without limitation, the strategies employed by and the
actual investments of any member of the Aircastle Group, the contemplated
business strategies and/or investments of any member of the Aircastle Group, the
financial performance of any fund managed by any member of the Aircastle Group
or any investment thereof, and the identity of the equity investors in the
Company or in any of its affiliates), (B) all corporations or other business
organizations in which the Aircastle Group has or has had an investment and (C)
third parties learned by Executive heretofore or hereafter directly or
indirectly in connection with Executive’s employment with the Company or from
the Aircastle Group (the “Confidential Information”).  In consideration of, and
as a condition to, continued access to Confidential Information and without
prejudice to or limitation on any other confidentiality obligation imposed by
agreement or law, Executive hereby agrees to undertake to use and protect
Confidential Information in accordance with restriction placed on its use or
disclosure.  Without limiting the foregoing, Executive shall not disclose such
Confidential Information to any director, officer, partner, employee or agent of
the Aircastle Group unless in Executive’s reasonable good faith judgment, such
person has a need to know such Confidential Information in furtherance of the
Aircastle Group’s business, and (except in connection with the business and
affairs of the Company) Executive shall not disclose Confidential Information to
anyone outside of the Aircastle Group except with the Company’s express written
consent.
 
(iv)       Executive acknowledges that the Company’s rights in its Trade Secrets
and Confidential Information would be misappropriated should the Executive use
or disclose to others the Trade Secrets and/or Confidential Information outside
the scope of his employment pursuant to this Agreement.
 
(v)        Executive agrees that during the period of his employment with the
Company, Executive shall not directly or indirectly, use, disseminate, or
disclose, in whole or in part, any of the Aircastle Group’s Trade Secrets to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, other than (A) in the regular and proper scope and course of
Executive’s employment with Company, or (B) as required by law, provided,
however, that Executive will give Company reasonable advance notice of any such
disclosure or use that is required by law.
 
(vi)       As used in this Agreement, each of the terms “Trade Secrets” and
“Confidential Information” will not include any information that becomes
generally known to the public or within the relevant trade or industry unless it
becomes known due to Executive’s violation of this Agreement.
 

 
12

--------------------------------------------------------------------------------

 

(f)         Cooperation.  Executive agrees that at all times following the
termination of his employment, Executive will cooperate in all reasonable
respects with the Company and its Affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against the Company or
any of its Affiliates, to the extent the Company reasonably deems Executive’s
cooperation necessary.  Executive shall be reimbursed for all reasonable
out-of-pocket expenses incurred by Executive as a result of such
cooperation.  With respect to any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory or
otherwise) brought against Executive in connection with his employment by the
Company, the Company will honor, and proceed in accordance with, its bylaws as
in effect from time to time.
 
(g)        No Limitation.  Nothing contained in this Section 6 shall limit any
common law or statutory obligation that Executive may have to the Company or any
of its Affiliates.  For purposes of all provisions of this Section 6, the
“Company” refers to the Company and any incorporated or unincorporated
Affiliates of the Company, including any entity which becomes Executive’s
employer as a result of any reorganization or restructuring of the Company for
any reason.
 
(h)        Acknowledgement.  Executive agrees and acknowledges that each
restrictive covenant in this Section 6 is reasonable as to duration, terms and
geographical area and that the same protects the legitimate interests of the
Company and its Affiliates, imposes no undue hardship on Executive, is not
injurious to the public, and that, notwithstanding any provision in this
Agreement to the contrary, any violation of this restrictive covenant shall be
specifically enforceable in any court of competent jurisdiction.  Executive
agrees and acknowledges that a portion of the compensation paid to Executive
under this Agreement will be paid in consideration of the covenants contained in
this Section 6, the sufficiency of which consideration is hereby
acknowledged.  If any provision of this Section 6 as applied to Executive or to
any circumstance is adjudged by a court with jurisdiction upon short notice to
be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provisions of this
Section 6.  If the scope of any such provision, or any part thereof, is too
broad to permit enforcement of such provision to its full extent, Executive
agrees that the court making such determination shall have the power to reduce
the duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.  Executive agrees and acknowledges that the breach of this
Section 6 will cause irreparable injury to the Company and upon breach of any
provision of this Section 6, the Company shall be entitled to seek injunctive
relief, specific performance or other equitable relief by any court with
jurisdiction upon short notice; provided, however, that this shall in no way
limit any other remedies which the Company may have (including, without
limitation, the right to seek monetary damages).  Each of the covenants in this
Section 6 shall be construed as an agreement independent of any other provisions
in this Agreement.
 

 
13

--------------------------------------------------------------------------------

 

(i)         No Other Post-Employment Restrictions.  There shall be no
contractual, or similar, restrictions on Executive’s post-employment activities,
other than those expressly set forth in, or otherwise incorporated into, this
Agreement.
 
(j)         Permitted Statements.  Nothing in this Agreement shall restrict
either party from making truthful statements (i) when required by law, subpoena,
court order or the like; (ii) when requested by a governmental, regulatory, or
similar body or entity; or (iii) in confidence to a professional advisor for the
purpose of securing professional advice.
 
7.          SECTION 280G.
 
(a)        Notwithstanding anything in this Agreement to the contrary, in the
event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a “Change in
Control” (as defined in the 2005 Plan) or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by the Company or any Affiliates making such payment or providing such benefit
as a result of Section 280G of the Code, then, to the extent necessary to make
such portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), the portion of the Total Payments
that do not constitute deferred compensation within the meaning of Section 409A
of the Code shall first be reduced (if necessary, to zero), and all other Total
Payments shall thereafter be reduced (if necessary, to zero), with cash payments
being reduced before non-cash payments, and payments to be paid last being
reduced first; provided, however, that such reduction shall only be made if (i)
the amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (ii) the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”) on such unreduced Total
Payments).
 
(b)        It is possible that, after the determinations and selections made
pursuant to Section 7(a) above, Executive will receive 280G Benefits that are,
in the aggregate, either more or less than the amount determined under Section
7(a) above (hereafter referred to as an “Excess Payment” or “Underpayment”, as
applicable).  If it is established, pursuant to a final determination of a court
or an Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then Executive shall promptly
repay the Excess Payment to the Company, together with interest on the Excess
Payment at the applicable federal rate (as defined in Section 1274(d) of the
Code) from the date of Executive’s receipt of such Excess Payment until the date
of such repayment. In the event that it is determined (i) by arbitration
pursuant to Section 9(k), (ii) by a court or (iii) by the accounting firm which
was, immediately prior to the Change in Control, the Company's independent
auditor,
 

 
14

--------------------------------------------------------------------------------

 

upon request of either party, that an Underpayment has occurred, the Company
shall promptly pay an amount equal to the Underpayment to Executive (but in any
event within ten (10) days of such determination), together with interest on
such amount at the applicable federal rate from the date such amount would have
been paid to the Executive had the provisions of Section 7(a) not been applied
until the date of payment.
 
8.          ASSIGNMENT.  This Agreement, and all of the terms and conditions
hereof, shall bind the Company and its successors and assigns and shall bind
Executive and Executive’s heirs, executors and administrators.  No transfer or
assignment of this Agreement shall release the Company from any obligation to
Executive hereunder.  Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive, and any such attempted assignment or hypothecation shall be null and
void.  The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s Affiliates or parent
corporations, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or stock or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.
 
9.          GENERAL.
 
(a)        Notices.  Any notices provided hereunder must be in writing and shall
be deemed effective upon the earlier of one (1) business day following personal
delivery (including personal delivery by telecopy or telex), or the third (3rd)
business day after mailing by first class mail to the recipient at the address
indicated below:
 
To the Company:


General Counsel
Aircastle Advisor LLC
300 First Stamford Pl.
5th Floor
Stamford, CT 06902


To Executive:


Ron Wainshal, at the address shown in the Company’s personnel records


with a copy (which shall not constitute notice) to:


Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, New York  10022
Attn:  Robert M. Sedgwick, Esq.

 
15

--------------------------------------------------------------------------------

 

(212) 735-8833


or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
 
(b)        Severability.  Any provision of this Agreement which is deemed by a
court of competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this paragraph be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction.  If any covenant
should be deemed invalid, illegal or unenforceable by a court of competent
jurisdiction because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
 
(c)        Entire Agreement.  This document, together with all restrictive
covenants in any and all agreements between Executive and the Company or to
which Executive is a party (other than any such provisions contained in the
Original Agreement) constitute the final, complete, and exclusive embodiment of
the entire agreement and understanding between the parties related to the
subject matter hereof and except as otherwise explicitly set forth in this
Agreement, supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral,
including but not limited to the Original Agreement, which is hereby terminated
and superseded in its entirety.
 
(d)        Counterparts.  This Agreement may be executed on separate
counterparts, any one (1) of which need not contain signatures of more than one
(1) party, but all of which taken together will constitute one and the same
agreement.  Signatures delivered by facsimile or “pdf” shall be effective for
all purposes.
 
(e)        Amendments.  No amendments or other modifications to this Agreement
may be made except by a writing signed by all parties.  No amendment or waiver
of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.
 
(f)         Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by the laws of the State
of Connecticut without giving effect to principles of conflicts of law of such
state.
 
(g)        Survivorship.  The provisions of this Agreement necessary to carry
out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

(h)        Waiver.  The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation.  No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party.  No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.
 
(i)         Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
 
(j)         Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
 
(k)        Arbitration.  Except as necessary for the Company and its Affiliates,
successors or assigns or Executive to specifically enforce or enjoin a breach of
this Agreement, the parties agree that any and all disputes that may arise
between them (“Covered Disputes”) including without limitation disputes arising
out of or relating to this Agreement, any other Company Arrangement, Executive’s
services on behalf of the Company or any of its Affiliates, or the termination
of such services, shall be resolved by binding arbitration in Stamford,
Connecticut, under the National Employment Dispute Resolution Rules and
procedures of the American Arbitration Association.  The parties agree that each
party shall bear its or his own expenses incurred in connection with any such
dispute; provided, that, in the event Executive substantially prevails in any
such dispute, the Company shall reimburse Executive for the amount of reasonable
attorneys’ fees incurred by Executive with respect to such dispute, upon
Executive providing the Company with a detailed statement of such fees.  This
arbitration obligation extends to any and all claims that may arise by and
between the parties and expressly extends to, without limitation, claims or
causes of action for wrongful termination, impairment of ability to compete in
the open labor market, breach of an express or implied contract, breach of the
covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the
 

 
17

--------------------------------------------------------------------------------

 

Rehabilitation Act of 1973, as amended, the Executive Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law.  Judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof.
 
10.       REPRESENTATIONS.  Each party represents and warrants that (a) such
party is not subject to any contract, arrangement, agreement, policy or
understanding, or to any statute, governmental rule or regulation, that in any
way limits such party’s ability to enter into and fully perform such party’s
obligations under this Agreement; (b) such party is not otherwise unable to
enter into and fully perform such party’s obligations under this Agreement; and
(c) upon the execution and delivery of this Agreement by both parties, this
Agreement shall be such party’s valid and binding obligation, enforceable
against such party in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
 
11.       INCONSISTENCIES.  In the event of any inconsistency between any
provision of this Agreement and any provision of any other Company Arrangement,
the provisions of this Agreement shall control to the extent more favorable to
Executive unless Executive otherwise agrees in a writing that expressly refers
to the provision of this Agreement whose control he is waiving.
 
12.        BENEFICIARIES/REFERENCES.  Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following
Executive’s death by giving written notice thereof.  In the event of Executive’s
death or a judicial determination of his incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
 
 [Remainder of page is left blank intentionally]
 
 

 
18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 

 
AIRCASTLE ADVISOR LLC
       
By:
/s/ David Walton  
Name:
David Walton  
Title:
Chief Operating Officer, General Counsel and Secretary        
EXECUTIVE
        /s/ Ron Wainshal  
Ron Wainshal

 
 

 
19

--------------------------------------------------------------------------------

 



Schedule 1
 
None.



 
 

--------------------------------------------------------------------------------

 



Exhibit A
 
EXECUTIVE MUST SIGN THIS AGREEMENT
ON OR AFTER HIS LAST DAY OF EMPLOYMENT
 
GENERAL RELEASE OF CLAIMS
 
This Release of Claims (this “Agreement”) is entered into by and between
Aircastle Advisor, LLC (the “Company”), and Ron Wainshal (“Executive”) on the
below-indicated date.
 
WHEREAS, Executive and the Company entered into an Employment Agreement dated as
of January 1, 2010 (the “Employment Agreement”), that provides Executive certain
severance and other benefits in the event of certain terminations of Executive’s
employment;
 
WHEREAS, Executive’s employment has so terminated; and
 
WHEREAS, pursuant to Sections 5(b), (c) and (d) of the Employment Agreement, a
condition precedent to Executive’s entitlement to certain severance and other
benefits thereunder is his agreement to this Agreement.
 
NOW, THEREFORE, in consideration of the severance and other benefits provided
under the Employment Agreement, the sufficiency of which Executive hereby
acknowledges, Executive agrees as follows:
 
1.
Executive General Release of Claims. Executive, on Executive’s own behalf and on
behalf of Executive’s estate, heirs, family members, successors and assigns,
hereby voluntarily, knowingly and willfully forever releases and discharges the
Company and each of its affiliates, successors, assigns, employees, officers,
directors, representatives, shareholders, agents and all persons acting by,
through, under or in concert with the Company in both their official and
personal capacities (the “Releasees”) from any and all claims, whether or not
known, accrued, vested or ripe, that Executive has or may have against the
Releasees arising (i) from the beginning of time through the date upon which
Executive signs this Agreement, and (ii) from or in any way related to
Executive’s employment with the Company or the termination of that employment
relationship, including, but not limited to, any such claim for an alleged
violation of the following statutes and court-made legal principles:

 
 

 
o
Title VII of the Civil Rights Act of 1964, as amended;
       
o
The Civil Rights Act of 1991;
       
o
Any claim arising under the provisions of the False Claims Act, 31 U.S.C.A. §
3730, including, but not limited to, any right to personal gain with respect to
any claim asserted under its “qui tam” provisions;
       
o
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;




 
 

--------------------------------------------------------------------------------

 




 
o
The Executive Retirement Income Security Act of 1974, as amended;
       
o
The Immigration Reform and Control Act, as amended;
       
o
The Americans with Disabilities Act of 1990, as amended;
       
o
The Age Discrimination in Employment Act of 1967, as amended;
       
o
The Older Workers’ Benefit Protection Act of 1990, as amended;
       
o
The Workers Adjustment and Retraining Notification Act, as amended;
       
o
The Occupational Safety and Health Act, as amended;
       
o
The Connecticut Fair Employment Practices Act;
       
o
Connecticut labor laws, as contained in Title 31 of the General Statutes of
Connecticut;
       
o
any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;
       
o
any claims arising out of or related to an express or implied employment
contract (including, without limitation, the Employment Agreement, or a covenant
of good faith and fair dealing;
       
o
any public policy, contract, tort, or common law; or
       
o
any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

 
Notwithstanding the foregoing, nothing in this Agreement shall release or waive
any rights or claims Executive may have: (i) for indemnification under any
written indemnification agreement by and between Executive and the Company
and/or under applicable law or the Company’s charter or bylaws; (ii) under any
applicable insurance coverage(s) (including but not limited to directors’ and
officers’ liability insurance coverage); or (iii) to entitlements, payments and
benefits due under Sections 5, 6, 7 or 9(k) of the Employment Agreement and with
respect to any accrued and vested benefits under any tax-qualified retirement
plans.
 
2.
Company General Release of Claims. The Company also agrees to waive all known or
unknown claims against Executive, but such waiver shall exclude, whether known
or unknown: (a) any claims arising out of alleged criminal or fraudulent conduct
by Executive in connection with his activities as an employee of the Company and
(b) a violation of any securities or other governmental laws, rules or
regulations relating to Executive’s duties as an employee of the
Company.  Notwithstanding the foregoing, the Company does not release its right
to have Executive perform his obligations under this Agreement (including,
without limitation, his obligations under Section 5 hereof).




 
 

--------------------------------------------------------------------------------

 



3.
Affirmations. Executive affirms that he has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against the Company or
the other Releasees  in any forum or form.  Executive furthermore affirms that
Executive has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act.  Executive disclaims and waives any right of reinstatement
with the Company.
   
4.
Benefits and COBRA. Except as otherwise provided in this Section 4, effective as
of his last day of employment with the Company, Executive will cease all health
benefit coverage and other benefit coverage provided by the Company.  Executive
acknowledges that the Company has advised Executive of any rights that Executive
or his eligible dependants may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA).
   
5.
Restrictive Covenants.  Executive and the Company acknowledge and agree that
each of the restrictive covenants to which Executive is subject as of the date
hereof (including without limitation, the provisions set forth in Section 6 of
the Employment Agreement) shall continue to apply in accordance with their terms
for the applicable periods with respect thereto.
   
6.
Public Filings; Press Releases. The Company will disclose the existence and
terms of this Agreement, and will file this Agreement with the Securities and
Exchange Commission in satisfaction of its reporting obligations under the
Securities Exchange Act of 1934, as amended.
   
7.
Return of Personal Property. Executive has returned to the Company all items of
the Company’s property in Executive’s possession.
   
8.
Notices. All notices, demands, consents or communications required or permitted
hereunder shall be in writing. Any notice, demand or other communication given
under this Agreement shall be deemed to be given if given in writing (including
facsimile or similar transmission) addressed as provided below (or at such other
address as the addressee shall have specified by notice actually received by the
sender) and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter, five (5) days shall have elapsed after
the same shall have been deposited in the United States mail, with first-class
postage prepaid and registered or certified:

 

 
To the Company:
Aircastle Advisor LLC
   
300 First Stamford Place
    Stamford, Connecticut  06902        
To Executive:
Ron Wainshal
   
At address currently on the Company’s records
       
With a copy to:
Morrison Cohen LLP
   
909 Third Avenue, 27th Floor




 
 

--------------------------------------------------------------------------------

 




   
New York, NY  10022
   
Attn:  Robert M. Sedgwick, Esq.

 
9.
Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provision. In the event Executive or the
Company breaches any provision of this Agreement, Executive and the Company
affirm that either may institute an action to specifically enforce any term or
terms of this Agreement. Venue for any action brought to enforce the terms of
this Agreement or for breach thereof shall lie in any court of competent
jurisdiction in Stamford, Connecticut. Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement in full force and effect. The Parties affirm that this Agreement
is the product of negotiation and agree that it shall not be construed against
either Party on the basis of sole authorship.
   
10.
No Admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration set forth in the Employment Agreement shall
be deemed or construed at any time for any purpose as an admission by any party
of any liability, wrongdoing or unlawful conduct of any kind.
   
11.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of Executive and the Company.
   
12.
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any prior agreements or understandings
between the parties, except with respect to certain provisions of other prior
agreements specifically incorporated by reference herein. Each party
acknowledges that such party has not relied on any representations, promises, or
agreements of any kind made to such party in connection with the other party’s
decision to enter into this Agreement, except for those set forth in this
Agreement.
   
13.
Consultation with Attorney; Voluntary Agreement.  Executive acknowledge that (a)
the Company has advised Executive of Executive’s right to consult with an
attorney of Executive’s own choosing prior to executing this Agreement, (b)
Executive has carefully read and fully understands all of the provisions of this
Agreement, (c) Executive is entering into this Agreement, including the releases
set forth in Section 1, knowingly, freely and voluntarily in exchange for good
and valuable consideration and (d) Executive would not be entitled to the
benefits described in the applicable sections of the Employment Agreement in the
absence of this Agreement.
   
14.
Revocation.  Executive acknowledges that Executive has been given twenty-one
(21) calendar days to consider the terms of this Agreement, although Executive
may sign it sooner.  Executive agrees that any modifications, material or
otherwise, made to this agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period. Executive will have
seven (7) calendar days from the date on




 
 

--------------------------------------------------------------------------------

 




 
which Executive sign this Agreement to revoke Executive’s consent to the terms
of this Agreement.  Such revocation must be in writing and sent via by hand
delivery or facsimile to Aircastle Limited, c/o Aircastle Advisor LLC, 300 First
Stamford Place, 5th Floor, Stamford, Connecticut  06902, Attention:  General
Counsel / Fax: 203-724-2331.    Notice of such revocation must be received
within the seven (7) calendar days referenced above.  In the event of such
revocation by Executive, this Agreement shall not become effective and Executive
shall not have any rights under Sections 5(b), (c) or (d) of the Employment
Agreement.  Provided that Executive does not revoke this Agreement within such
seven-day period, this Agreement shall become effective on the eighth calendar
day after the date on which Executive signs this Agreement.

 


 
IN WITNESS WHEREOF, Executive knowingly and voluntarily executed this Agreement
as of the below-written date
 
 
EXECUTIVE
 


By:
           
Date



